Citation Nr: 1315983	
Decision Date: 05/15/13    Archive Date: 05/15/13	

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired eye disorder, to include a vision disorder.

2.  Entitlement to service connection for a disorder of the nose and/or throat.

3.  Entitlement to service connection for a low back disorder, to include stenosis and/or residuals of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, with additional duty in the California Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in April 2011 and August 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Based on various statements contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for hearing loss and tinnitus.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue.  In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for a sore and/or strep throat, as well as "nosebleeds" and allergic rhinitis.  Moreover, in January 1982, while in service, the Veteran was heard to complain of "back pain."  

The Board observes that, based on a review of the file, it would appear that, on at least one occasion, the Veteran failed to report for a VA examination or examinations for which he had been scheduled.  Nonetheless, in a Report of Contact dated in July 2011, the Veteran indicated that he was "willing to appear for any future exams."  Significantly, during the course of a hearing before the undersigned Veterans Law Judge in March 2013, the Veteran indicated that he had failed to report for a previously-scheduled VA examination because he was "not properly notified" but would, in fact, report for any future scheduled examinations.  See Transcript, p. 3.

Finally, during the course of that same hearing in March 2013, the Veteran testified that, on a number of occasions, he had received treatment from a private physician for various "nose and throat" related problems.  See Transcript, pp. 8-9.  To date, those records have not been made a part of the Veteran's claims folder.  Moreover, the Veteran further testified that he was currently in receipt of Social Security disability benefits (apparently, for problems resulting from his low back).  See Transcript, pp. 8-9.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If records are not obtained, documentation of the attempts made should be included in the claims file.

2.  The RO/AMC should then contact the Veteran, with a request that he provide the full name and address of the private physician from whom he has in the past and continues to receive treatment for his nose and/or throat problems or the other disorders at issue.  Following receipt of that information, the RO/AMC should contact the physician in question, with a request that he provide copies of any and all records of treatment of the Veteran for his nose and/or throat problems or other disorders at issue.  All such information, once obtained, should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure those records must be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2011, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  Once again, if the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  All attempts to obtain records should be documented.

4.  The Veteran should then be afforded appropriate VA examinations in order to more accurately determine the exact nature and etiology of his claimed nose/throat, and low back disabilities.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the otolaryngologic type examination, the examiner must specifically opine as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the nose and/or throat and, if so, whether that disorder at least as likely as not (50 percent probability or more) had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the orthopedic type examination, the examiner must specifically opine as to whether the Veteran's current low back disorder at least as likely as not had its origin during, or is in some way the result of, his period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed, if pertinent. 

5.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

6.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired eye disorder (to include a vision disorder), a disorder of the nose and/or throat, and a low back disorder (to include stenosis and/or residuals of back injury).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in May 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



